                                                           Case 2:19-cv-01581-APG-BNW Document 46
                                                                                               45 Filed 11/20/20
                                                                                                        11/18/20 Page 1 of 4
                                                                                                                           5



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GLENN F. MEIER, ESQ.
                                                           Nevada Bar No. 006059
                                                       3   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       4   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       5   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       6          meierg@gtlaw.com
                                                           CASEY SHPALL, ESQ.*
                                                       7   GREGORY R. TAN, ESQ.*
                                                           *Admitted Pro Hac Vice
                                                       8   GREENBERG TRAURIG, LLP
                                                           1144 15th Street, Suite 3300
                                                       9   Denver, Colorado 80202
                                                           Telephone: (303) 572-6500
                                                      10   Email: shpallc@gtlaw.com
                                                      11           tangr@gtlaw.com
                                                           Counsel for Defendants
                                                      12
GREENBERG TRAURIG, LLP




                                                      13                            IN THE UNITED STATES DISTRICT COURT
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14                                   FOR THE DISTRICT OF NEVADA
                                  Suite 600




                                                      15   CRISS L. ROGERS,                                             Case No. 2:19-cv-01581-APG-BNW

                                                      16                                    Plaintiff,                STIPULATION AND [PROPOSED]
                                                                                                                     ORDER TO STAY DISCOVERY AND
                                                      17
                                                                   v.                                                   ALL PRETRIAL DEADLINES
                                                      18
                                                           C. R. BARD, INCORPORATED and BARD
                                                      19   PERIPHERAL VASCULAR, INCORPORATED,
                                                      20                                     Defendants.
                                                      21

                                                      22           Plaintiff Criss L. Rogers (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard Peripheral
                                                      23   Vascular, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”), pursuant to Fed. R. Civ.
                                                      24   P. 26(c) and (d) and LR IA 6-2, respectfully request that this Court temporarily stay discovery and all
                                                      25   pretrial deadlines until January 4, 2021 while the Parties pursue settlement discussions. In support
                                                      26   thereof, the Parties state as follows:
                                                      27   ///
                                                      28   ///

                                                                                                             1
                                                           Case 2:19-cv-01581-APG-BNW Document 46
                                                                                               45 Filed 11/20/20
                                                                                                        11/18/20 Page 2 of 4
                                                                                                                           5



                                                       1          1.      This case was part of the Multi-District Litigation proceeding In re: Bard IVC Filters

                                                       2   Product Liability Litigation, pending before Senior Judge David Campbell of the District of

                                                       3   Arizona.

                                                       4          2.      Plaintiff alleges experiencing complications following the implantation of a Bard

                                                       5   Inferior Vena Cava (“IVC”) filter, a prescription medical device. He has asserted three strict products

                                                       6   liability counts (manufacturing defect, information defect (failure to warn) and design defect), six

                                                       7   negligence counts (design, manufacture, failure to recall/retrofit, failure to warn, negligent

                                                       8   misrepresentation and negligence per se), two breach of warranty counts (express and implied), two

                                                       9   counts sounding in fraud (fraudulent misrepresentation and fraudulent concealment), an unfair and

                                                      10   deceptive trade practices count, and a claim for punitive damages.

                                                      11          3.      Defendants deny the allegations contained in the Complaint.

                                                      12          4.      After four years, the completion of general issue discovery, and the conduct of three
GREENBERG TRAURIG, LLP




                                                      13   bellwether trials, Judge Campbell ordered that cases, which have not settled or are not close to settling,
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   be transferred or remanded to the appropriate jurisdictions around the country for case-specific
                                  Suite 600




                                                      15   discovery and trial. As a part of that process, he established a “track” system, wherein certain cases

                                                      16   were placed on tracks either to finalize settlement paperwork, continue settlement negotiations, or be

                                                      17   remanded or transferred.

                                                      18          5.      This case was transferred to this Court on August 20, 2019 because at the time it was

                                                      19   not close to settling. But, since that date, the Parties have engaged in further settlement discussions.

                                                      20   The Parties believe that a stay is necessary to conserve their resources and attention so that they may

                                                      21   attempt to resolve this case and those of other plaintiffs represented by Plaintiff’s counsel with cases

                                                      22   pending before other United States District Courts.

                                                      23          6.      Accordingly, the Parties request that this Court issue an order staying discovery and

                                                      24   pretrial deadlines until January 4, 2021 to allow the Parties time to continue to engage in settlement

                                                      25   discussions. This will further facilitate settlement discussions and prevent unnecessary expenditures

                                                      26   of the Parties and judicial resources as well as place this case on a similar “track” as the MDL cases

                                                      27   Judge Campbell determined should continue settlement dialogue.

                                                      28   ///

                                                                                                               2
                                                           Case 2:19-cv-01581-APG-BNW Document 46
                                                                                               45 Filed 11/20/20
                                                                                                        11/18/20 Page 3 of 4
                                                                                                                           5



                                                       1          7.      A district court has broad discretion over pretrial discovery rulings. Crawford-El v.

                                                       2   Britton, 523 U.S. 574, 598 (1998); accord, Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1188-89

                                                       3   (11th Cir. 2013); Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning

                                                       4   Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014); see also, Cook v. Kartridg Pak Co., 840 F.2d 602,

                                                       5   604 (8th Cir. 1988) (“A district court must be free to use and control pretrial procedure in furtherance

                                                       6   of the orderly administration of justice.”).

                                                       7          8.      Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope

                                                       8   of discovery or control its sequence. Britton, 523 U.S. at 598. Although settlement negotiations do

                                                       9   not automatically excuse a party from its discovery obligations, the parties can seek a stay prior to the

                                                      10   cutoff date. Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242 (7th Cir. 1994); see also, Wichita

                                                      11   Falls Office Assocs. v. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding that a “trial judge’s
                                                      12   decision to curtail discovery is granted great deference,” and noting that the discovery had been
GREENBERG TRAURIG, LLP




                                                      13   pushed back a number of times because of pending settlement negotiations).
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14          9.      Facilitating the efforts of parties to resolve their disputes weighs in favor of granting
                                  Suite 600




                                                      15   a stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013 U.S. Dist. LEXIS 201845, at *2-3 (D. Nev.
                                                      16   July 8, 2013), the parties requested a 60-day stay to facilitate ongoing settlement negotiations and
                                                      17   permit them to mediate global settlement. The Court granted the stay, finding the parties would be
                                                      18   prejudiced if required to move forward with discovery at that time and a stay would potentially
                                                      19   prevent an unnecessary complication in the case. Id. at *3. Similarly, the Parties in the present case
                                                      20   are engaged in ongoing comprehensive settlement negotiations with Plaintiff and the other two

                                                      21   plaintiffs represented by Plaintiff’s counsel.

                                                      22          10.     The Parties agree that the relief sought herein is necessary to handle the case in the

                                                      23   most economical fashion yet allow sufficient time to schedule and complete discovery if necessary,

                                                      24   consistent with the scheduling obligations of counsel. The relief sought in this Motion is not being

                                                      25   requested for delay, but so that justice may be done.

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                                                                              3
                                                           Case 2:19-cv-01581-APG-BNW Document 46
                                                                                               45 Filed 11/20/20
                                                                                                        11/18/20 Page 4 of 4
                                                                                                                           5



                                                       1          WHEREFORE, Plaintiff and Defendants respectfully request the Court’s approval of this

                                                       2   stipulation to stay discovery and all pretrial deadlines until January 4, 2021 to allow the Parties to

                                                       3   conduct ongoing settlement negotiations.

                                                       4          IT IS SO STIPULATED.

                                                       5          Respectfully submitted November 18, 2020.

                                                       6

                                                       7          FLEMING, NOLEN & JEZ, LLP                            GREENBERG TRAURIG, LLP

                                                       8    By:       /s/ Rand P. Nolen                          By:        /s/ Eric W. Swanis
                                                                  RAND P. NOLEN, ESQ.*                                  ERIC W. SWANIS, ESQ.
                                                       9          *Admitted Pro Hac Vice                                Nevada Bar No. 6840
                                                                  rand_nolen@fleming-law.com                            swanise@gtlaw.com
                                                      10          2800 Post Oak Blvd., Ste. 4000                        GLENN F. MEIER, ESQ.
                                                                  Houston, TX 77056-6109                                Nevada Bar No. 006059
                                                      11                                                                meierg@gtlaw.com
                                                                  PETER C. WETHERALL, ESQ.                              10845 Griffith Peak Drive, Suite 600
                                                      12          WETHERALL GROUP LTD.                                  Las Vegas, Nevada 89135
GREENBERG TRAURIG, LLP




                                                                  Nevada Bar No. 4414
                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                  pwetherall@wetherallgroup.com                         CASEY SHPALL, ESQ.*
                                                                  9345 West Sunset Road, Suite 100                      GREGORY R. TAN, ESQ.*
                                                      14
                                  Suite 600




                                                                  Las Vegas, Nevada 89148                               *Admitted Pro Hac Vice
                                                                                                                        GREENBERG TRAURIG, LLP
                                                      15          Counsel for Plaintiff                                 1144 15th Street, Suite 3300
                                                                                                                        Denver, Colorado 80202
                                                      16                                                                shpallc@gtlaw.com
                                                                                                                        tangr@gtlaw.com
                                                      17
                                                                                                                        Counsel for Defendants
                                                      18

                                                      19                                              ORDER
                                                                                                         IT IS SO ORDERED.
                                                      20   The parties' stipulation is GRANTED. However, IT IS FURTHER ORDERED that the
                                                           parties must file a joint status report by January 8, 2021, setting forth the results of the
                                                      21   settlement negotiations.                      BRENDA WEKSLER
                                                      22                                                   United States Magistrate Judge
                                                                                                                IT IS SO ORDERED
                                                      23
                                                                                                           DatedDATED:
                                                                                                                this ____ of November
                                                                                                                          3:57        2020. 20, 2020
                                                                                                                               pm, November
                                                      24

                                                      25

                                                      26                                                         BRENDA WEKSLER
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                      27

                                                      28

                                                                                                             4
